department of the treasury internal_revenue_service y washington d c feb27 md tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx attn xxxxxxxxx legend state a employer m pian x board d group b employees statute t re kek kk kik eek u u o d i u h y this letter isin reply to a request for a letter_ruling dated date made on your behalf by your authorized representative concerning the federal_income_tax treatment of certain contributions made to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted statute t authorizes the establishment of plan x by employer m an instrumentality of state a statute t provides that a board such as board d may establish an optional retirement program under which contracts providing retirement and death_benefits may be purchased for its employees section b of statute t provides in pertinent part that an optional retirement_plan such as plan x established under this section shall be designated as a qualified governmental_plan under sec_401 and sec_414 of the code and a qualified pick up plan as defined in sec_414 section h of statute t provides in pertinent part that although designated as employee contributions ali group b employees’ contributions made to plan x shall be picked up and paid_by employer m in lieu of contributions by the group xxxxxxkxxkxxxkxx b employees the contributions picked up by employer m may be made through a reduction in the employee's salary or an offset against future salary increases or a combination of both the group b employees participating in plan x do not have the option of choosing to receive the contributed amounts directly instead of employer m paying such amounts to plan x pursuant to the authority contained in statute t employer m established plan x plan x a defined_contribution_plan was executed by board d on behalf of employer m on date plan x was established by employer m effective date plan x is intended to qualify under sec_401 of the code and constitute a governmental_plan under sec_414 in addition plan x is also intended to be a qualified_plan within the meaning of sec_414 empioyer m has requested a determination_letter from the internal_revenue_service as to the qualification of plan x under sec_401 a section dollar_figure of plan x provides that contributions made by a group b employee under this plan are picked-up by employer m within the meaning of sec_414 of the code and pursuant to section h of statute t section dollar_figure of plan x further provides that these group b employee contributions are made in lieu of contributions by the group b employee and that the group b employee does not have the option of choosing to receive the contributed amounts directly instead of having those contributions paid_by employer m to plan x a contribution to plan x in an amount equal to dollar_figure percent of the group b employee's compensation sec_4 of plan x provides that each group b employee shall make based on the aforementioned facts and representations you have requested the following rulings that the required group b employee contributions to plan x that are picked up by employer m within the meaning of sec_414 of the code wil be excluded from the group b employee’s gross_income that the picked up contributions to plan x wiil not be considered wages for federal_income_tax withholding purposes and therefore federal income taxes need not be withheld from the picked up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 a or a of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing where the contributions of employing units are designated as employee contributions the contributions so picked up shall be treated as employer contributions xxxxxxxxxxkxx revrul_77_462 1977_2_cb_358 addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 of the code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 of the code the school district's picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees’ salaries with respect to the said picked-up contributions the revenue_ruling further held that the school district's picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 provided guidance as to whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied the employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification must be completed before the period to which such contributions relate in lieu of contributions by the employees and that the group b in this case plan x satisfies the requirements of rev ruls and section dollar_figure of plan x provides that group b employees’ contributions are made to plan x employee does not have the option of choosing to receive the contributed amounts directly instead of having those amounts paid_by employer m to plan x further statute t which provides the statutory authority for the establishment of plan x by board d on employer m's behalf provides that all group b employees’ contributions made to plan x although designated as employee contributions shall be picked up and paid_by employer m in lieu of contributions by the group b employees statute t further provides that the group b employees participating in plan x do not have the option to receive the contributed amounts directly instead of employer m paying such amounts to plan x statute t also provides employer m may pick up these contributions through a reduction in the group b employee's salary or an offset against future salary increases or a combination of both therefore with respect to your first ruling_request we conclude that the required contributions made by the group b employees to plan x that are picked xxxxxxxxxxxxx up by employer m pursuant to section dollar_figure of plan x and section h of statute t are picked up contributions within the meaning of sec_414 of the code and as such will not be includible in the gross_income of the group b employees untit such amounts are distributed from plan x to the extent that these amounts represent contributions made by employer m these amounts will be includible in the gross_income of the group b employees or their beneficiaries in the year in such amounts are distributed to the extent that they represent amounts contributed by employer m with respect to your second ruling_request since we have determined that the picked up contributions made pursuant to section dollar_figure of plan x and statute t are to be treated as employer contributions we conclude that these contributions are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required in the taxable_year in which they are contributed to plan x for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent that it relates to compensation earned before the later of the effective sate of the relevant statute or the date the pick up election under plan x is effective these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the contributions in question are paid pursuant to a salary reduction agreement’ within the meaning of sec_3121 of the code the effective date for the commencement of any proposed pick up cannot be any earlier than the latest of the implementation of the proposed pick up program by employer m or the date it is put in effect this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact t ep ra t at xxxxxxxxaxkxkkxk sincerely yours engned joyor b flond joyce e floyd manager employee_plans technical group tax exempt and government entitles division enclosures deleted copy of the letter notice
